Haskell, J.
The indictment charges a single sale of intoxicating liquor in apt terms, contra formam staluti, and further avers that at a particular term of court the defendant was convicted "of selling a quantity of intoxicating liquor.”
R. S., c. 27, § 33, prohibits the sale of intoxicating liquor. Section 34 as amended by § 2, act of 1885, c. 366, provides that whoever "sells any intoxicating liquor in violation of this chapter forfeits,” &c., "and on every subsequent conviction shall be punished by” fine and imprisonment.
The indictment charges a prior conviction of the same unlawful act charged in it; and is sufficient under R. S., c. 27, § 57. A record of conviction no more specific than this indictment was held sufficient in State v. Lashus, 79 Maine, 504.

Exceptions overruled.

Peters, C. J., Walton, Daneorth, Libbey and Emery, JJ., concurred.